Bell being confined in the jail of the county of Buckingham under a charge of larceny, applied to the Judge of the Circuit court of that county for a habeas corpus, and asked for his discharge, on the ground that he had not been brought to trial for three terms of the Court after he had been sent on for trial by the examining Court. The Circuit Judge upon a hearing of the case, refused to discharge the prisoner; and he thereupon applied to this Court for a writ of error to the judgment of the Court below.
The Court is of opinion, that as by the act concerning the writ of habeas corpus, ch. 156, page 613, Code of 1850, no provision is made giving to this Court jurisdiction to grant a writ of error to a judgment upon an application for a habeas corpus, and as by the act concerning appeals and writs of error and supersedeas, Code of 1850, p. 682, the jurisdiction to grant a writ of error orsupersedeas is confined to judgments in civil cases, this Court has no jurisdiction to grant a writ of error in a criminal case. *Page 202